Citation Nr: 1525375	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  11-03 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran had active service from June 1978 to April 1983.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In March 2013, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, this matter was remanded by the Board for a medical opinion.  A new medical opinion was obtained in February 2015.  As is discussed further below, the opinion is inadequate and the appeal must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a low back condition, which he attributes to an in-service back injury sustained while parachuting.  A service treatment record from October 1979 notes that the Veteran received treatment for this injury.

Pursuant to the Board's January 2015 remand, a medical opinion addressing the etiology of the Veteran's back condition was obtained in February 2015.  The examiner noted that the Veteran has been diagnosed with facet arthrosis of the lower lumbar spine and lumbar disc disease.  He further found that these conditions were less likely than not incurred in or related to service.  The examiner reasoned that the Veteran's facet arthropathy is caused by degeneration.  Moreover, the examiner noted that there are no clinical findings in the record to support that the Veteran's facet arthropathy was caused by any event in military service, including parachuting.  Lastly, the examiner reasoned that there is an absence of post-service treatment records during the time the Veteran's in-service condition would have become facet arthropathy, or showed signs of degeneration or chronic low back pain.   

The Board finds this opinion inadequate.  Initially, the examiner stated that there are no clinical findings in the record to support facet arthropathy was caused by any event in military service, but the examiner did not specifically discuss a service medical record dated October22, 1979 in which the veteran was noted to have sharp back pain radiating down the inner left thigh.  In addition, in providing a rationale, the examiner noted that the Veteran's low back condition is caused by degeneration.  However, he did not specify whether the Veteran's degeneration is age-related or trauma-related; nor did he opine as to whether the in-service back injury could have caused such degeneration.  Therefore, it is unclear whether the Veteran's current condition is related to his in-service injury.  Moreover, at the March 2013 hearing, the Veteran testified that he has had back pain since service.  The examiner's opinion does not address these allegations of continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, a new examination and medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his low back disorder.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination and identify any pathology found.  For any diagnosed disability, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the condition is etiologically related to the Veteran's active service, specifically addressing the Veteran's reported in-service back injury and allegations of back pain since service, as discussed above.  The examiner should specifically discuss a service medical record dated October 22, 1979 in which the Veteran was noted to have sharp back pain radiating down the inner left thigh.  If the examiner finds that the Veteran's condition is caused by degeneration, he or she should opine as to whether the Veteran's in-service injury is related to such degeneration. 

A complete rationale is requested for any opinion provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

